The court incorporates by reference in this paragraph and adopts as the findings and analysis
of this court the document set forth below. This document has been entered electronically in
the record of the United States Bankruptcy Court for the Northern District of Ohio.




       Dated: January 18 2019




                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF OHIO
                                         WESTERN DIVISION

  In Re:                                                      )       Case No.: 17-31398
                                                              )
  Jeffrey L. Cheney and                                       )       Chapter 7
  Rosette Smith-Cheney,                                       )
                                                              )       Adv. Pro. No. 17-3086
                            Debtors.                          )
                                                              )       Hon. Mary Ann Whipple
  Raymond P. Johnston, et al.,                                )
                                                              )
                            Plaintiffs,                       )
            v.                                                )
                                                              )
  Jeffrey L. Cheney, et al.,                                  )
                                                              )
                            Defendants.                       )

                                       MEMORANDUM OF DECISION
        This adversary proceeding is before the court for decision after trial on Plaintiffs’ complaint to
determine the dischargeability of a debt allegedly owed to them by Defendant Jeffrey Cheney. 1
Defendant is a debtor in the underlying Chapter 7 case. Plaintiffs allege that the Defendant fraudulently
induced them to enter into a certain home improvement construction contract. Plaintiffs contend that
Defendant owes them a debt resulting from his fraudulent representations that should be excepted from


        1
          The court previously granted Defendants= motion for summary judgment with respect to Plaintiffs= claim against
Defendant Rosette Smith-Cheney.



17-03086-maw         Doc 52      FILED 01/18/19         ENTERED 01/18/19 16:15:53                Page 1 of 8
his Chapter 7 discharge. Although not specifically set forth in their complaint, Plaintiffs are proceeding
under 11 U.S.C. ' 523(a)(2)(A).
       The district court has jurisdiction over this adversary proceeding pursuant to 28 U.S.C. ' 1334(b)
as a civil proceeding arising under Title 11. This proceeding has been referred to this court by the district
court under its general order of reference. 28 U.S.C. ' 157(a); General Order 2012-7 of the United States
District Court for the Northern District of Ohio. Proceedings to determine dischargeability of debts are
core proceedings that this court may hear and decide. 28 U.S.C. ' 157(b)(1) and (b)(2)(I).
       At trial, Defendant moved for judgment in his favor after Plaintiffs concluded their presentation
of evidence and after Plaintiffs were fully heard on the issues.   The court construed Defendant’s motion
as a request for judgment on partial findings pursuant to Rule 52(c) of the Federal Rules of Civil
Procedure, made applicable in this proceeding by Federal Rule of Bankruptcy Procedure 7052.             This
memorandum of decision constitutes the court=s findings of fact and conclusions of law pursuant to Rule
52(a) and (c).   Regardless of whether specifically referred to in this Memorandum of Decision, the court
has examined the submitted materials, weighed the credibility of the witnesses, considered all of the
evidence, and reviewed the entire record of the case.       Based upon that review, and for the reasons
discussed below and in open court at the conclusion of Plaintiffs’ case, the court finds that Defendant is
entitled to judgment in his favor.
                                          FINDINGS OF FACT
       This proceeding involves a contract for new construction and improvements that were to be
completed by Defendant Jeffrey Cheney (“Cheney”) at Plaintiffs’ home. Cheney operates his business
through JLC Home Improvement LLC. Plaintiffs knew Cheney since 2014, having met him through
Cheney’s wife, who was friends with Plaintiff Diane Johnston and having shared Christmas dinner that
year with Defendants at Defendants’ home. At that time, Plaintiffs discussed their tentative plans to
either move to a new home or renovate their existing home.
       In April 2016, Plaintiffs had decided not to move and instead to renovate their existing home. The
renovation would include demolishing the original farmhouse portion of their home that was built in the
mid-1800’s and build an addition to the portion of their remaining home that was built in the 1970’s. On
or about April 27, 2016, Plaintiffs invited Cheney and his wife to Easter dinner, at which time they
discussed their plans with Cheney, as he had expressed an interest in the project. Diane Johnston had
prepared a drawing of the floor plan for the new addition with room dimensions specified. [See Pl. Ex. 1].
She told Cheney that her drawing showed inside room dimensions.

                                                     2


17-03086-maw       Doc 52     FILED 01/18/19       ENTERED 01/18/19 16:15:53            Page 2 of 8
       The parties discussed whether Cheney had the ability to handle the project and whether an architect
should be hired to prepare a blueprint for the new addition. Cheney told Plaintiffs that he was able to do
the work for them and had not long ago completed a similar job. He provided Plaintiffs with the name
of the customer for whom he completed that job. He also told Plaintiffs that they would not have to incur
the cost of an architect as he could prepare the required blueprint. Diane Johnston testified that Cheney
was very confident regarding his ability to complete the project and that Plaintiffs told Cheney they were
willing to put sweat equity into the project.
       On or about June 6, 2016, Plaintiffs entered into a contract with Cheney for the construction
project, requiring him to detach the older portion of Plaintiffs’ house from the 1970’s portion, to which a
new addition would be attached that would include a basement. [Pl. Ex. 3]. The older portion of the house
would be demolished by another contractor. Before they entered into the contract, Cheney had already
prepared and delivered to Diane Johnston blueprints for her to submit for approval to the Wood County
Building Inspector. She submitted the blueprints on June 6, 2016. After review on June 9, 2016, the
plans receive a “partial pass,” [Pl. Ex. 6, p. 2], requiring, according to Diane Johnston, only one revision.
Gary Swope (“Swope”), a Wood County plans examiner and building inspector, testified that it was not
uncommon for a contractor to have to revise plans submitted for approval. Cheney made the required
revision, and the plans were approved on June 10, 2016. [Id.].
       Cheney, with a crew of workers, began work on the project in June. Materials were purchased,
including, among other things, lumber, insulation, trim, drywall, windows. They worked six-hour days,
including lunch and breaks, five days a week.
       Cheney successfully detached the older portion of Plaintiffs’ house that was to be demolished. A
dispute arose regarding the manner and extent to which the exposed portion of the remaining house should
be sealed to protect it from the weather. Although Cheney did try to seal the exposed portion with plastic,
a severe storm in August resulted in water damage in a hallway and laundry room in Plaintiffs’ house,
ruining flooring, insulation and drywall. Ray Johnston then applied additional material to seal the house,
and no further water issues due to the detachment occurred.
       While the footer and the foundation were completed and passed inspection, Ray Johnston testified
that his first indication of a problem with the new construction occurred when he noticed that the floor
joists of the new addition did not meet the joists of the existing house. He also testified that the basement
stair construction was “a big red flag,” as the risers and treads were not uniform. Issues also arose
involving water leakage around windows and doors installed in the new addition. [See Pl. Ex. 18, Photo

                                                     3


17-03086-maw       Doc 52     FILED 01/18/19       ENTERED 01/18/19 16:15:53            Page 3 of 8
Nos. 8, 9. 12, 13]. Plaintiffs insisted on Cheney removing all of the windows and re-caulking them,
which he did. However, according to Ray Johnston, there were still water leakage issues that were later
corrected by Mark Stratmann (“Stratmann”), a contractor hired by Plaintiffs to correct and complete the
construction after Cheney left the job.
          Several other issues arose while Cheney was on the job. The size of the bedroom constructed by
Cheney was smaller than what Plaintiffs had planned and resulted in less space for the bathroom and walk-
in closet than what was provided for in Diane Johnston’s sketch that had been given to him. He
constructed outside overhangs over two doors that were too low to install a storm door. Diane Johnston
testified that she showed Cheney the style of overhang that she wanted but that he insisted on using the
overhang that he was building. There was also a dispute regarding the necessity of installing ice guards
on the roof; however, Cheney eventually did install them. Diane Johnston testified that, at one point, she
heard Cheney muttering that the project was way over budget.
          A rough electrical inspection of the project was scheduled to occur on September 9, 2016, the date
Cheney had told Plaintiffs the electrical would be done. However, a dispute arose regarding the necessity
of the back generator being hooked up before the inspection, with Diane Johnston insisting that it should
be and Cheney insisting that it was not necessary.          Diane Johnston cancelled the inspection.    On
September 9, Cheney and his crew left the job.            Notwithstanding that Plaintiffs had paid Cheney
$62,680.74 of the $70,057.29 contract price and that construction was only approximately thirty percent
complete, Cheney did not return to the job or take Plaintiffs’ phone calls thereafter.
          Diane Johnston testified that after September 9, she contacted the individual whose name Cheney
had provided and for whom he had completed a job on a similar scale as Plaintiffs’ project. The individual
told her that his experience with Cheney as a builder “was fine.”
          Plaintiffs also requested a consultation with a building inspector. Swope inspected the new
construction on September 14, 2016. He found that several items were not in compliance with the 2013
Residential Code of Ohio and/or manufacturer’s specifications. [See Pl. Ex. 6, p. 1-2]. Swope testified
that trusses used in construction must be used as built by the manufacturer and may not be altered unless
engineering approval is obtained through the truss manufacturing company. The new construction used
trusses the ends of which were impermissibly cut in order to fit with girder trusses, which are the main
support trusses. There were joist hangers missing on roof trusses required to transpose weight to the
girder.
          The basement stairs were also improperly built, obviously so. The risers and treads of the stairs

                                                      4


17-03086-maw         Doc 52     FILED 01/18/19      ENTERED 01/18/19 16:15:53            Page 4 of 8
were not uniform. [See Pl. Ex. 20, Photo # 1]. Swope testified that the building code requires them to
be the same. The headroom going down the stairs was less than the required six foot eight inches. And
an I-joist, which Swope explained is to be utilized as a floor joist, and a sturdy box were improperly used
as a beam to carry the weight of the stairs. [Id. at Photo # 8]. Ray Johnston testified that Cheney told
him that he had previously built stairs on only one other occasion.
          Stratmann was then hired to correct and complete the construction at Plaintiffs’ home, without
amending the plans, at a $56,000 cost to Plaintiffs. His work included reconstructing the two outside
overhangs, re-caulking and repairing window and door flashing, correcting the structural issues, rebuilding
the stairs, and otherwise completing the project. In doing so, he used materials that had been purchased
by Cheney. However, there was not enough trim, drywall and insulation at the job site and additional
materials had to be purchased.
          On December 30, 2016, Plaintiffs commenced an action in the Wood County, Ohio, Court of
Common Pleas (“State Court”), alleging, among other things, that they were fraudulently induced to enter
into the renovation contract when Cheney knowingly and with intent to deceive misrepresented that he
could prepare plans for and complete the renovation project that they had discussed with him and that
Cheney had previously successfully constructed projects on such a scale as Plaintiffs’ proposed project.
[Doc. # 1, Ex. A, ¶¶ 30-33].
          Defendants filed their petition for relief under Chapter 7 of the Bankruptcy Code on May 5, 2017.
[Case No. 17-31398]. Plaintiffs timely commenced this adversary proceeding, alleging that Defendants
fraudulently induced them to enter into the construction contract for renovation of Plaintiffs’ home and
that as a result Defendants owe them a debt that is nondischargeable.           Plaintiffs’ dischargeability
complaint incorporates their complaint filed in State Court. [See Doc. # 1, ¶ 2]. The State Court action had
not proceeded to judgment before Defendants commenced their bankruptcy case and that action was
stayed.
                                          LAW AND ANALYSIS
          Although not specified in the complaint, Plaintiffs have proceeded under 11 U.S.C. § 523(a)(2)(A).
A creditor must prove exceptions to dischargeability for individual debts under 11 U.S.C. ' 523(a),
including the exception for fraud, by a preponderance of the evidence. Grogan v. Garner, 498 U.S. 279,
291 (1991). Exceptions to discharge are to be strictly construed against the creditor and liberally in favor
of the debtor. Rembert v. AT&T Universal Card Servs. (In re Rembert), 141 F.3d 277, 281 (6th Cir.
1998).

                                                      5


17-03086-maw         Doc 52     FILED 01/18/19      ENTERED 01/18/19 16:15:53           Page 5 of 8
       Section 523(a)(2)(A) excepts from discharge a debt Afor money, property, [or] services,. . . to the
extent obtained by B (A) false pretenses, a false representation, or actual fraud, other than a statement
respecting the debtor=s or an insider=s financial condition. . . .@ In order to except a debt from discharge
under this section due to false pretense or false representation, a plaintiff must prove the following
elements by a preponderance of the evidence: (1) the debtor obtained money, property, services or credit
through a material misrepresentation, either express or implied, that, at the time, the debtor knew was false
or made with gross recklessness as to its truth; (2) the debtor intended to deceive the creditor; (3) the
creditor justifiably relied on the false representation; and (4) the creditor=s reliance was the proximate
cause of loss. Rembert, 141 F.3d at 280-81.
       A debtor=s intent to defraud a creditor is measured by a subjective standard and must be ascertained
by the totality of the circumstances of the case at hand. Rembert, 141 F.3d at 281-82. A finding of
fraudulent intent may be made based on circumstantial evidence or from the debtor=s Acourse of conduct,@
as direct proof of intent will rarely be available. Hamo v. Wilson (In re Hamo), 233 B.R. 718, 724 (B.A.P.
6th Cir. 1999).     However, Aif there is room for an inference of honest intent, the question of
nondischargeability must be resolved in favor of the debtor.@ ITT Final Servs. v. Szczepanski (In re
Szczepanski), 139 B.R. 842, 844 (Bankr. N.D. Ohio 1991). While Plaintiffs have shown that Cheney
breached their construction contract and owes them a debt as a result thereof, as discussed below, they
have failed to show a debt obtained by a fraudulent misrepresentation.
       Plaintiffs assert that three misrepresentations were made by Cheney: (1) that he could prepare plans
for the renovation of their home; (2) that he was capable of completing the renovation given the scale of
the project; and (3) that he had previously successfully constructed a project on scale similar to Plaintiffs’
project.
       The first element of a claim under § 523(a)(2)(A) requires both proof of a material
misrepresentation and proof that the defendant knew the representation was false or that it was made with
gross recklessness. In this case, Cheney drew plans for the renovation project that complied with the
applicable building code and that were approved by the Wood County Inspection department. That he
was able to prepare such plans was not a false representation. Plaintiffs rely on the fact that he did not
prepare plans with the exact room sizes that they had requested. While that fact constitutes a breach of
contract, it does not demonstrate that he was unable to draw proper plans.
       As to the third alleged misrepresentation, there is no evidence that Cheney did not successfully
construct a project on a similar scale to Plaintiffs’. In fact, Diane Johnston testified that she called

                                                      6


17-03086-maw       Doc 52     FILED 01/18/19        ENTERED 01/18/19 16:15:53            Page 6 of 8
Cheney’s former customer, whose name had been provided to Plaintiffs by Cheney as a customer for
whom he had completed such a project, and that customer voiced no complaints. Except for her
testimony, the record is silent on the issue. Plaintiffs did not show that Cheney’s statement was false.
       The court does find that Cheney’s representation that he had the ability to build the addition and
complete the renovation project at Plaintiffs’ home was a false statement. The court finds Plaintiffs’
testimony and the testimony of Swope and Stratmann credible. While numerous issues arose regarding
Cheney’s work, some of which were more in the nature of a disagreement regarding the scope of the
contract, there are critical issues in Swope’s inspection report about which he testified that convince the
court that Cheney did not have the ability to properly construct the addition to Plaintiffs’ home.
Specifically problematic are the trusses used in the structure of the addition that were not in compliance
with the applicable building code and/or manufacturer’s specifications and the improperly built stairs.
Both the trusses and the stairs were a critical and basic part of the construction job. The court finds the
problems identified by Swope regarding the trusses and the stairs to be emblematic of a person who does
not have the ability to do the job required by Cheney’s contract with Plaintiffs.
       While Plaintiffs have shown that Cheney’s statement regarding his ability to complete the
construction and renovation project at their home was a material misrepresentation, there is no evidence
that Cheney knew that he was not able to complete the project or that he made the representation with
gross recklessness as to its truth. As Diane Johnston testified, in April 2016, Cheney was very confident
that he could do the job. He had previously built a set of stairs, and there is no evidence that the stairs
were defective. And there is no evidence that Cheney encountered similar problems with other similar
projects completed by him such that he should have known that he lacked the ability to complete the
project contemplated by Plaintiffs.
       There is also no evidence that Cheney intended to deceive Plaintiffs. Work went well during the
first month, except for the dispute regarding what needed to be done to seal in the exposed wall after the
house was separated. Cheney showed up to work five days a week with his crew, presumably whom he
had to pay. He ordered lumber, drywall, insulation, and windows, among other things. The court does
not believe his mindset was to defraud Plaintiffs. While Cheney’s muttering heard by Diane Johnston
that the project was way over budget may explain some of the deficiencies in his work that resulted in a
breach of contract, it does not demonstrate fraud at the outset.
                                             CONCLUSION
       For all the foregoing reasons, the court finds that Plaintiffs have failed to prove by a preponderance

                                                     7


17-03086-maw       Doc 52     FILED 01/18/19       ENTERED 01/18/19 16:15:53            Page 7 of 8
of the evidence that the asserted representations made by Cheney were fraudulent and that Cheney owes
them a nondischargeable debt under 11 U.S.C. § 523(a)(2)(A).
       The court will enter a separate judgement against Plaintiffs and in favor of Defendants.
                                                  ###




                                                   8


17-03086-maw      Doc 52     FILED 01/18/19      ENTERED 01/18/19 16:15:53           Page 8 of 8
